ORDER OF MULTIDISTRICT LITIGATION PANEL

                            Order Pronounced April 16, 2008


08-0142        IN RE DELTA LLOYDS INSURANCE COMPANY OF HOUSTON,
TEXAS
                                   - consolidated with -

08-0208        IN RE HURRICANE RITA HOMEOWNERS' CLAIMS

Pursuant to Rule 13.3(j) counsel for movant is ordered to file with the clerk, by 5:00 p.m.
on April 23, copies of the following documents: (1) the Requests for Production and
Interrogatories to Delta Lloyds (No. 08-0142) and (2) the petitions and the Requests for
Production and Interrogatories to the insurance companies in the Hurricane Rita cases
(No. 08-0208).